104 Ariz. 433 (1969)
454 P.2d 975
Donald PEDIGO, Petitioner,
v.
The INDUSTRIAL COMMISSION of Arizona and Bilby Produce Company, Inc., Respondents.
No. 9641-PR.
Supreme Court of Arizona, In Banc.
May 28, 1969.
Gorey & Ely, by Stephen S. Gorey, Phoenix, for petitioner.
Robert D. Steckner, Phoenix, Chief Counsel, By Michael A. Lasher, Jr., Phoenix, for respondent, The Industrial Commission.
PER CURIAM:
The Findings and Award of October 31, 1966 are res judicata, Wammack v. Industrial Commission, 83 Ariz. 321, 320 P.2d 950. Opinion of the Court of Appeals vacated and award of the Industrial Commission is ordered affirmed, 9 Ariz. App. 314, 451 P.2d 892.